Title: James Pleasants to Thomas Jefferson, 24 February 1818
From: Pleasants, James
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Washington
24th February 1818
                    
                    I was absent from town when your letter reached it, and did not retern till two days ago. When I left home in the begining of December for this place I left the subscription paper for the Central college in the hands of the Gentlemen of the county who were associated with me in soliciting aids to the institution. They assured me it should be  reterned in due time along with those in their own hands, and I presumed it had been done before this. I have this morning written to them on the subject, and make no doubt they will be received very soon if they have not already come to hand. I was sorry to see that the subscription was likely to be so small in our county. At our last meeting (Goochd November court) but little had been subscribed in addition to the moderate sum proffered by the committee, and from the opinion I formed from the applications made by myself, the prospect of obtaining much more was not favourable.
                    
                        With sentiments of highest esteem I am yr obt &Ca
                        James Pleasants jr
                    
                